CLEVENGER, Judge,
dissenting.
I dissent.
In a 24 January 2003 memorandum, “SUBJECT: Waiver of Forfeitures, U.S. v. Adney,” the convening authority, Brigadier General Kamiya, wrote:
1. I have received your request, dated 16 January 2003, to waive the adjudged forfeitures announced as part of PFC Adney’s court martial sentence until I take final action on this case and to waive the automatic forfeitures under Article 58b(b) for six (6) months.
2. I have considered the factors contained in both RCM 1101(e)(3) and (d)(2). Your request to defer the adjudged forfeitures is granted. Additionally, I direct that execution of the automatic forfeitures be deferred until I take final action on this ease, but not to exceed a period of six (6) months from the effective date of the sentence pursuant to Article 57(a).
3. Pursuant to Article 58b(b), all pay and allowances will be directed to Jennifer Ad-ney.
There is no significant ambiguity in this directive. Execution of the adjudged forfeitures is deferred. See Article 57(a)(2), Uniform Code of Military Justice [hereinafter UCMJ]. Execution of the automatic forfeitures is deferred until the convening authori*558ty takes action on the case, but not longer than six months past 16 January 2003. See UCMJ art. 58b(a)(l). When that deferment ends, the automatic forfeitures will be waived pursuant to Article 58b(b), UCMJ, and paid to appellant’s spouse. The only potential ambiguity is the length of time the forfeitures will be waived and, in the context of appellant’s request for a six-month waiver period and the convening authority’s memorandum, a waiver for the maximum period of six months for the benefit of appellant’s spouse is sufficiently clear.1
The convening authority failed to put his deferral decision in his initial promulgating action as required by R.C.M. 1101(c)(4). The waiver decision was not reported in the action either. While that is not a legal requirement, a convening authority who wants his or her orders carried out would be wise to ensure that this document, the initial court-martial promulgating order, mandated by regulation to be distributed to a servicing finance office,2 recites the details of the granted waiver. See Army Reg. 27-10, para. 12-7(b)(6).
Now, more than two years later, the judges of this court do not know if the convening authority’s directions regarding the execution of appellant’s sentence were obeyed. The government’s tactical concession as to their preferred option for a remedy to be granted by this court is not satisfactory to prove the necessary facts. Appellant’s detailed trial defense counsel did not clearly state in the R.C.M. 1105 submission whether or not the deferral orders for the adjudged and automatic forfeitures were obeyed between 24 January 2003, the date of the convening authority’s direction, and 4 April 2003, the date of the R.C.M. 1105 submission. But appellate defense counsel include an averment in their pleadings to the effect that appellant’s spouse never received any of the monetary benefits that would be expected as a result of government compliance with the convening authority’s deferral or waiver directions.
I think this court’s first duty in this case is to ascertain the relevant facts. If the convening authority’s directions to defer the adjudged and automatic forfeitures pursuant to Articles 57(a) and 58b(a)(l), UCMJ, were not obeyed, then there is almost certainly a significant, prejudicial error regarding the execution of the sentence. Moreover, the proper execution of any automatic forfeiture, and the waiver thereof, as granted here, is material to our review of the overall appropriateness of an approved sentence. If a convening authority provides monetary support to an appellant’s dependents by modifying the economic impact of an adjudged sentence, it may affect our view of what additional economic impact may be appropriate from the *559remaining portions of the sentence under our review.
My colleagues in the majority, rather than using our well-known powers to determine the relevant facts by ordering a DuBay3 hearing or ordering affidavits from the parties, or even returning the case to the convening authority for a new recommendation and action, elect to fashion a novel remedy. The majority orders execution of the waiver of the automatic forfeitures for six months as if we possessed such a power under Article 66(c), UCMJ.4 In effect, we elect ourselves to the position of reviewing clerk for finance office compliance with convening authority orders.5
Judicial economy is a legitimate value, but issuing unreviewable orders in matters that exceed our limited statutory authority is a futile act of expedience, not judicial economy.6 The rule of law obliges the government to perform its duty to the appellant. Where the record of trial does not support proof of compliance with the convening authority’s directions concerning the execution of the sentence, and the potential failure is materially prejudicial to appellant’s interests, then we must resolve, not assume, the facts or remand to the appropriate lower level with the necessary specific directions to the convening authority to determine the facts and take a new action.7
Accordingly, I dissent.

. The majority apparently reaches this same conclusion but by the remedy they order the majority fails to adequately account for the prejudicial effect of the government’s sentence execution process upon appellant. Appellant’s deferment and waiver request is reasonably clear, correct, and direct. But while the request's overall direction is sufficiently clear, the convening authority’s memorandum, and a subsequent interpretation of it by the Chief of Military Justice, demonstrate deplorably sloppy misuse of technical legal terms such as an action being "final” rather than "initial,” the distinctions between "defer” and "waive,” and "adjudged” versus "automatic” or "mandatory” forfeitures. Such poor legal practice by the government’s lawyers in the post-trial correspondence contributes to the potential for confusion in this case. Appellant’s detailed trial defense counsel added to the potential for confusion when he submitted Rule for Courts-Martial [hereinafter R.C.M.] 1105 matters on 4 April 2003 that read as if the convening authority had not already approved and directed the waiver of automatic forfeitures initially requested on 16 January and approved on 24 January 2003. It does not help that neither the President in the current Manual for Courts-Martial, nor the Secretary of the Army in the current version of Army Regulation 27-10, Legal Services: Military Justice (6 Sept. 2002) [hereinafter "Army Reg. 27-10”], have mandated a required process to reflect a soldier’s request for and the convening authority’s decision on a waiver of automatic forfeitures under Article 58b, UCMJ. Our court has unnecessarily added to the confusion by affirmatively noting that the decision need not be in writing or notice thereof be given to the soldier making the request. United States v. Zimmer, 56 M.J. 869, 872 n. 4 (Army Ct.Crim.App.2002).


. Court-martial promulgating orders are "substantiating documents” for finance pay actions. Army Reg. 37-104-4, Financial Administration: Military Pay and Allowances Policy and Procedures — Active Component, para. 27-2 (30 Sept. 1994).


. United. States v. DuBay, 17 U.S.C.M.A. 147, 37 C.M.R. 411, 1967 WL 4276 (C.M.A.1967).


. But the majority fails to address the issue raised by appellant’s unchallenged pleadings, the allegedly unexecuted deferral of adjudged forfeitures as ordered by the convening authority. Furthermore, I take strong exception to the majority’s suggestion that a convening authority can direct, or lawfully agree to direct, deferred adjudged forfeitures to a sentenced soldier's legal dependents. I suggest that any convening authority or staff judge advocate contemplating that course of action should first consider how any future disputes will be resolved between the parties: the government, the soldier, and the legal dependents. They should also specifically consider what forum would have jurisdiction, by what process the matter would be raised, under what standards it would be resolved, and how any factual determination would be enforced.


. The majority decision also ignores that oft-quoted pronunciamento in United States v. Paz-Medina, 56 M.J. 501, 503 n. 6 (Army Ct.Crim. App.2001), that "[sjoldiers on excess leave are not entitled to pay and allowances.” Appellant would have completed his sentence to confinement not later than 16 March 2004 and been, presumably, placed on involuntary excess leave at about that time or before. Thus, if military finance authorities determine that appellant is not eligible to receive any pay and allowances due to his excess leave status, or that he is beyond his expiration of term of service date, or that his private income and earnings while on excess leave exceed his military pay entitlements, their refusal to pay appellant would make the majority's remedy meaningless.


. The majority’s reliance on a dissenting opinion by one judge of our superior court in United States v. LaJaunie, 60 M.J. 280 (C.A.A.F.2004), is hardly a compelling view of judicial economy. More importantly, requiring convening authorities and staff judge advocates to act in accordance with the rules of militaiy justice laid out by Congress and the President cannot properly be seen as "burdening” them. That is our duty and their duty. The convening authority’s powers in the military justice system flow from the concomitant role of being a commander, responsible for ensuring good order and discipline, and obedience to his lawful directions. And the issue in LaJaunie, where the majority of that court remanded the record for a new action by the convening authority, likewise involved a potential error in the waiver of forfeitures decision by that convening authority.


. In note 7, the majority remarks that appellant's detailed appellate defense counsel can assist appellant and his spouse "in filing a claim with DFAS along with this opinion to obtain appropriate remuneration.” The necessity or appropriateness for any claim by appellant is unclear. Appellant’s entitlement to any payment vis-a-vis his spouse’s entitlement is certainly unresolved, but we know that the congressional intent behind Article 58b, UCMJ, was clearly not to provide payments to convicted soldiers but, rather, to provide payments directly to their legal dependents.